Citation Nr: 1234093	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, from December 1, 2001 to September 30, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, from October 1, 2002 to April 3, 2011.

3.  Entitlement to an effective date prior to August 8, 2002, for a total disability evaluation for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.  This matter arises before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in June 2002 and June 2003, of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  Since December 1, 2001, the evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD) is productive of total social and occupational impairment.

2.  The Veteran submitted a formal claim of entitlement to a total rating based on individual unemployability (TDIU) on January 22, 2002.

3.  It is factually ascertainable that the Veteran became unemployable due to his service-connected PTSD on August 8, 2002, based on non-VA evidence received on that date.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 100 percent, from December 1, 2001 to April 3, 2011, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an effective date prior to August 8, 2002, for entitlement to a TDIU due to service-connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.155(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With respect to the claim for an increased evaluation for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With respect to the claim for an earlier effective date for entitlement to a TDIU, the RO's April 2002 letter informed the Veteran of the requirements needed to establish entitlement to a TDIU.  The April 2002 letter also informed the Veteran that the effective date for payment purposes will be determined based on when VA received the claim and when the evidence that establishes the basis for the disability rating was submitted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify includes informing the Veteran that he must send in all evidence in his possession pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  The April 2002 letter did not expressly direct the Veteran to do this, but stated "[t]ell us about any additional information or evidence that you want us to try to get for you."  Additionally, the provisions of 38 C.F.R. § 3.159(b)(1) were provided to the Veteran in a February 2004 statement of the case.  It is clear from these documents that the RO was asking for any records related to the Veteran's claim.  Therefore, the duty to notify the Veteran of necessary evidence and of responsibility for obtaining or presenting that evidence has been fulfilled.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Given the criteria for establishing an earlier effective date, obtaining other evidence at this point would serve no useful purpose.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A December 2001 VA psychology report noted the Veteran's report of severe intrusive thoughts, sleep disturbance, and anxiety.  He stated that he was invited to visit his daughter over the Thanksgiving but felt that he could not handle it because of the conflict with her in the past.

In a January 2002 VA psychotherapy report, the Veteran reported social isolation, sleep disturbance and stress.  The diagnosis was PTSD.

In a February 2002 VA treatment report, the Veteran complained of anxiety, increased isolation, increased nightmares, anger problems, hypervigilance, and hyperarousal.  On mental status examination, the Veteran was casually attired and fully oriented.  He ruminated about his Vietnam experience in great detail.  He showed apathetic affect, dysphoric mood, intact long-term memory, impaired short-term memory, and good and fair insight and judgment.  No suicidal or homicidal ideation was shown.  The diagnosis was PTSD.

In February 2002 VA psychotherapy reports, the Veteran reported serious social isolation, intrusive thoughts, flashbacks, nightmares about 3 to 4 times a week, panic attacks about 2 to 3 times a week, and mood swing.  He stated that he had been having some suicidal ideation but denied any plans.  The diagnosis was PTSD.

In a March 2002 VA psychotherapy report, the Veteran reported continued problems with intrusive thoughts, nightmares, hyperarousal, and isolation.  He stated that he began a relationship with a woman but found it difficult to do things in public that she wanted.

In May 2002, a VA examination for PTSD was conducted.  The VA examiner stated that the Veteran's claims file was not available for review, but the Veteran brought a number of psychiatric treatment records dated from September 1999 to November 2001.  Concerning the present occupational and social history, the Veteran reported that he had been married and divorced on two occasions.  He stated that he had not been working for the previous ten years because he had been declared totally disabled by the Social Security Administration (SSA).  He was not involved in any recreational diversional activities.  He stated that he had been arrested a lot of times for assault and battery, most recently three months ago.  As for current symptoms, the Veteran reported panic attacks occurring two times a week, intrusive thoughts about Vietnam, avoidance issues, sleep disturbance, loss of interest, nightmares, night terrors, loss of temper, and poor relations with authority figures.  He also reported that occasionally he was nervous and homicidal/suicidal, thinking of killing a bunch of people and killing himself, and he would have to avoid people and not interact with people.  The examiner noted that objectively, there was no indication of any undue anxiety or depression with agitation, restlessness, or loss of train of thought.  The Veteran's affect was appropriately labile and his concentration and memory were adequate.  The diagnosis was PTSD, and a GAF (Global Assessment of Functioning) score of 50 was listed.  The examiner noted that the assignment of the GAF referred only to psychological, social and occupational functions, and did not include impairments due to physical or environmental limitations.

A July 2002 private rehabilitation evaluation and employability assessment report stated that the Veteran last worked in 1986 for a car manufacturing company as an assembler and that his work would be considered medium-unskilled.  The Veteran indicated that he was fired from his job on numerous occasions due to his behavior and difficulty getting along with figures of authority, supervisors and coworkers.  He estimated that he was off approximately 50 percent of his working career.  The report noted that based on his past work experience, the Veteran did not possess any transferrable skills to lesser exertional work.  Concerning current symptomatology, the Veteran reported difficulty falling and staying asleep due to nightmares, night terrors and physical manifestations such as feeling frightened.  He also experienced intrusive and involuntary thoughts intermittently throughout the day and flashbacks to the point where at times he did not recognize where he was.  He became extremely upset around places, people, and events that reminded him of the military and tried to avoid them as much as possible.  The Veteran felt emotionally numb and void of feeling and had difficulty trusting others.  His social and intimate relationships were poor; he had avoided thinking and talking about his traumas for many years.  He felt alienated and different as though he was ostracized and had a sense of doom and negativity.  He lost interest in things that he previously enjoyed, such as tennis and golf.  He had frequent bouts of irritability and outbursts of anger usually not related to issues at hand.  His concentration was poor and had difficulty focusing and completing projects.  He was extremely on guard and hypervigilant all of the time, and had exaggerated startle response.  The private psychologist found that there was severe social, personal and occupational impairment due to the Veteran's symptoms of difficulty concentration, focusing and completing tasks in a timely fashion; generalized anxiety with four to five panic attacks per week with heart racing and inability to move; short and long term memory loss; flashbacks and intrusive thoughts; insomnia; overwhelming feelings of anger and sorrow with crying spells; withdrawal and isolation; and severe depression.  The psychologist opined that the Veteran, due to the severe symptomatology, based on his service-connected problems, his education, training and work experience would render him unemployable at any skill or exertional level.  A GAF score of 39 was noted.

VA discharge summary reports dated in August and September 2002 reflect that the Veteran was hospitalized at the VA Medical Center (VAMC) from August 8, 2002 to September 3, 2002 for treatment of PTSD.  As discussed earlier, a temporary total evaluation was assigned for the period from August 8, 2002 to September 30, 2002, based this hospitalization.

A March 2003 VA psychology report stated that the Veteran continued to be severely impaired by his PTSD symptoms.  He was very socially avoidant and isolative, and continued to have sleep disturbances and nightmares.  He reported that he attempted several relationships with women over the past several years, which were marked by conflict, control issues, and aggression.  He further reported chronic panic symptoms and obssessional thinking.  On mental status examination, the Veteran was adequately groomed and fully oriented.  His memory appeared grossly intact and his speech was clear and coherent.  He exhibited average intellectual abilities, appropriate affect and anxious mood.  He admitted recent suicidal ideation, but denied recent homicidal ideations, any plans to harm others, or auditory hallucinations.  The treating psychologist noted that despite active engagement in the psychotherapeutic process, the Veteran's problems and PTSD symptoms continued to be chronic and severe.  The diagnosis was PTSD, and a current GAF score of 34 was listed.  It was noted that the highest GAF score in the past year was 37.  

In a May 2003 VA psychology report, the Veteran was adequately groomed and fully oriented.  He exhibited blunt affect and depressed mood, but no active suicidal or homicidal ideation or intent was reported.  He reported feeling depressed and being socially isolative and inactive.  He was preoccupied with hurts and losses from his past and was angry, engaging in some self-defeating behaviors.  The diagnosis was PTSD.

In an August 2003 letter, the Veteran's VA psychologist indicated that he had been providing treatment to the Veteran for over ten years for PTSD and observed a progressive decline in the Veteran's level of adaptive functioning.  The VA psychologist stated that "[the Veteran's] PTSD symptoms have become so severe and chronic that I do not think [the Veteran is] capable of sustaining gainful employment.  I think that you are likely to continue to be disabled to this extent indefinitely into the foreseeable future."  

In a July 2003 VA psychology report, the Veteran adequately groomed and fully oriented.  His affect was appropriate and his mood was euthymic.  He did not express suicidal or homicidal ideation.  He related significant hyperarousal symptoms, especially triggered by the Fourth of July fireworks.  He also endorsed sleep difficulty, avoidance of emotionally uncomfortable situations, and anxiety.  The diagnosis was PTSD.

A July 2003 VA psychiatry report stated that the Veteran was seen for the first time in psychiatry.  The Veteran complained of panic attacks, nightmares, no motivation, depression, bouts of anger and rage, difficulty communicating with anybody, and short-term and long-term memory loss.  Objectively, the Veteran exhibited good hygiene, loud and dramatic speech, very casual manner, no signs of psychosis, and no evidence of suicidal or homicidal intent.  A GAF score of 40 was noted.

VA psychology and psychiatry reports dated in August 2003 show that the Veteran continued to experience episodes of panic and anxiety attacks, nightmares with sleep disturbance, and hyperarousal.  He had anxious affect, dysphoric mood, and fair insight.  He was fully oriented, cooperative, and adequately groomed.  He did not express suicidal or homicidal ideation.  The diagnosis was PTSD.

VA psychology and psychiatry reports dated in October 2003 show that the Veteran continued to struggle with avoidance and isolation.  He was adequately groomed and fully oriented.  His affect was appropriate and his mood was euthymic.  He did not express suicidal or homicidal ideation.  The diagnosis was PTSD.

In a February VA psychiatry report, the Veteran was fully oriented and cooperative.  His affect and mood were anxious and dysphoric; and his insight was fair.  No suicidal ideation was shown.  The diagnosis was PTSD.

In a March 2004 VA psychology report, the Veteran reported significant social avoidance and isolation.  He was adequately groomed and fully oriented.  His affect was appropriate and his mood was depressed.  He reported some suicidal ideation in the past but denied current ideation or intent to harm himself.  The diagnosis was PTSD.

VA psychology and psychiatry reports dated in April 2004 show that the Veteran was alert, neat and clean, adequately groomed and fully oriented.  His affect was appropriate and his mood was euthymic.  He did not express any active suicidal or homicidal ideation.  He reported ongoing depression, social isolation, flashbacks, and night sweats.  The diagnosis was PTSD, and a GAF score of 35 was noted.

In a June 2004 VA psychology report, the Veteran was adequately groomed and fully oriented.  His affect was appropriate and his mood was euthymic.  He did not express any active suicidal or homicidal ideation.  He reported ongoing conflict with his daughters, sleep problems, intrusive thoughts of Vietnam, and feeling of mistrust toward his new girlfriend.  The diagnosis was PTSD.

In a July 2004 VA psychiatry report, the Veteran was alert, neat and clean.  He was depressed and had no energy or motivation.  He could not stay focused and was anxious.  His affect and mood were depressed.  No cognitive disorganization or suicidal or homicidal ideation was shown.  The diagnosis was PTSD.

An August 2004 VA psychosocial assessment report noted the Veteran's severe problems with flashbacks and intrusive thoughts of Vietnam.  He reported constant worrying, sleep disturbance, social isolation, and problems with anger and irritability.  He engaged in accusatory or "checking-up" behavior that produced conflict in his current relationship with a woman.  On mental status examination, the Veteran was well-groomed and fully oriented.  His memory appeared grossly intact and his speech was clear and coherent.  His affect was appropriate and his mood was anxious.  He denied recurrent suicidal or homicidal ideation, or auditory hallucinations.  The diagnosis was PTSD, and a GAF score of 35 was noted.  It was noted that the highest GAF score in the past year was 37.

A September 2004 VA discharge summary shows that the Veteran was admitted as a formal voluntary admission from August 16, 2004 to September 10, 2004.  He complained of being depressed, isolating himself, having panic attacks, having sleeping problems with nightmares and night sweats, being hypervigilant, experiencing anxiety, having problems controlling his anger and having intrusive thoughts.  He did not voice any suicidal or homicidal ideations.  On mental status examination, the Veteran was alert, fully oriented, cooperative, and adequately groomed.  He exhibited depressed affect, congruent mood, clear and coherent speech, fair eye contact, and fair attention/concentration and insight and judgment.  No gross memory impairment was shown.  The diagnosis was PTSD, and a GAF score of 35 was noted.

In a September 2004 VA psychology report, the Veteran was adequately groomed and fully oriented.  His affect was appropriate and his mood was tense.  He did not express any active suicidal or homicidal ideation.  The diagnosis was PTSD.

In an October 2004 VA psychiatry report, the Veteran was alert, well-oriented, neat and clean, and nicely-dressed.  He exhibited lifted mood and bright affect; his cognition was intact.  No suicidal or homicidal ideation was shown.  The diagnosis was PTSD.

In a January 2005 VA psychiatry report, the Veteran was alert, neat and clean, and with pleasant mood and affect.  The diagnosis was PTSD.

In a March 2005 VA psychology report, the Veteran was adequately groomed and fully oriented.  His affect was blunted and his mood was depressed.  He did not express any active suicidal or homicidal ideation.  He reported ongoing depression, sleep disturbance, nightmares, and intrusive thoughts of Vietnam.  He also reported that he was in a relationship with a woman and was trying not to let past issue with trust and hurt cause him to react defensively in this relationship.  The diagnosis was PTSD.

In a June 2005 VA psychiatry report, the Veteran reported increased flashbacks, depression, anxiety, panic attacks, isolation, avoidance, night terrors and nightmares of combat experience for the past couple of months.  On mental status examination, the Veteran was alert, well-oriented, neat and clean, pleasant, cooperative, and with no abnormal movements.  He showed depressed mood, responsive and appropriate affect, logical and relevant speech with no pressure or flight of ideas, good concentration, good insight and judgment, and no gross memory impairment.  He denied delusions, hallucinations, or suicidal or homicidal thoughts.  The diagnosis was PTSD, and a GAF score of 39 was noted.

In a December 2005 VA psychology report, the Veteran was adequately groomed and fully oriented.  His affect was appropriate and his mood was anxious.  He did not express any active suicidal or homicidal ideation.  He reported significant emotional stress due to loss of a relationship.  He continued to be highly avoidant and ruminated about constantly about things.  The diagnosis was PTSD.

A December 2005 VA discharge summary shows that the Veteran was admitted as a formal voluntary admission from December 15 to December 21, 2005.  He complained of being depressed, isolating himself, having panic attacks, having sleeping problems with nightmares and night sweats, being hypervigilant, experiencing anxiety, having problems controlling his anger and having intrusive thoughts.  On mental status examination, the Veteran was alert, fully oriented, cooperative, and appropriately dressed and groomed.  He exhibited pleasant mood, congruent affect, relevant and goal-directed speech, and good eye contact.  He denied any suicidal or homicidal ideations.  The diagnosis was PTSD, and a GAF score of 40 was noted.

VA psychiatry reports dated in December 2005 show the Veteran's report of increased depression and isolation.  He denied suicidal or homicidal ideation, or auditory or visual hallucinations.  He further reported nightmares, flashbacks, and episodic panic attacks.  On mental status examination, the Veteran was alert, cooperative, appropriately dressed and groomed, fully oriented and with good eye contact.  He showed pleasant mood and affect; relevant, spontaneous and goal-directed speech; and no suicidal or homicidal thoughts, or hallucinations.  The diagnosis was PTSD, and the GAF scores were 60 on admission and 55 on discharge.

In a February 2006 VA psychology report, the Veteran was adequately groomed and fully oriented.  His affect was appropriate and his mood was euthymic.  He did not express any active suicidal or homicidal ideation.  He reported significant social withdrawal and isolation.  The diagnosis was PTSD.

In VA psychiatry reports dated March 2006, the Veteran reported feeling depressed and anxious, and having panic attacks daily.  He stated that he was always nervous, jumpy, and on edge.  He denied suicidal ideation, or auditory or visual hallucinations.  He continued to have nightmares, flashbacks, social isolation, and difficulty sleeping.  On mental status examination, the Veteran was alert, fully oriented and adequately dressed and groomed.  He was guarded but cooperative and maintained moderate eye contact.   He showed neutral affect and mood and relevant and goal-directed speech.  He denied suicidal ideation or hallucinations.  Some paranoia was observed.  The diagnosis was PTSD, and the GAF score ranged from 50 to 55.

In VA psychiatry reports dated from October to November 2006, the Veteran reported flashbacks, sleep disturbance and poor sleep.  On mental status examination, the Veteran was alert, well-oriented, and with anxious mood.  No hallucinations, delusions, suicidal or homicidal ideations, or disorientation were shown; memory was intact.  The diagnosis was PTSD, and a GAF score of 40 was noted.

In a May 2007 VA psychiatry report, the Veteran complained of ongoing depression, anxiety, intense anxiety attacks, and poor sleep.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were coherent.  His affect was varied with some sadness.  He denied suicidal ideations.  The assessment was PTSD.

In a July 2007 VA psychiatry report, the Veteran complained of ongoing panic attacks and poor sleep.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were coherent.  His affect was anxious.  He denied suicidal ideations.  The assessment was PTSD.

In a September 2007 VA psychiatry report, the Veteran reported trouble falling asleep.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were coherent.  His affect was anxious and anxiety was mild.  He denied suicidal ideations.  The assessment was PTSD.

In a February 2008 VA psychiatry report, the Veteran reported minimal depression and that his mood was "OK."  He stated that his sleeping was pretty good and anxiety was under control.  He denied suicidal ideations.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were coherent.  His affect was friendly and not anxious.  The assessment was PTSD.

In a June 2008 VA psychiatry report, the Veteran reported that his mood had been "OK," and that he had been "stressed out."  He stated that he had not been sleeping well and was experiencing nightmares and night sweats.  He denied suicidal or homicidal ideations, thoughts of violence, or auditory hallucinations.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were coherent.  His affect was friendly and not anxious.  The assessment was PTSD.

In a January 2009 VA psychiatry report, the Veteran reported difficulty sleeping and irritability.  He denied suicidal thoughts or thoughts of aggression.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were coherent.  His affect was frustrated.  The assessment was PTSD.

In a February 2009 VA psychiatry report, the Veteran stated that his mood was up and down.  He felt bad that he was estranged from his family.  He stated that he would like to be in a relationship but found it difficult.  He denied suicidal thoughts.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were mostly coherent.  His affect was sad.  The assessment was PTSD.

In a May 2009 VA psychiatry report, the Veteran reported that he talked to his daughter recently and was pleased to talk to her.  He denied suicidal thoughts, or angry outbursts towards others.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were mostly coherent.  His affect was sad.  The assessment was PTSD.

In a July 2009 VA psychiatry report, the Veteran reported that he spent the day with his daughter and her friends and had a good time.  He stated that his sleeping was "OK" and that his medication was working.  He continued to have nightmares.  He denied suicidal thoughts.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear and thoughts were coherent and upbeat.  His affect was mostly cheerful.  The assessment was PTSD.

In a January 2010 VA psychiatry report, the Veteran reported anger problems.  He stated that his sleeping was "OK" and that his medication was working.  He continued to have nightmares.  He denied suicidal thoughts.  Objectively, the Veteran was well-groomed with good hygiene.  His speech was clear.  His affect was appropriate and calm.  The assessment was PTSD.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Service connection for the Veteran's PTSD was granted by a January 2001 rating decision, and an initial evaluation of 30 percent was assigned, effective November 7, 1996, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In January 2002, the Veteran filed the present claim seeking an increased disability rating for PTSD.  In a June 2002 rating decision, RO granted an increased evaluation of 50 percent for the Veteran's service-connected PTSD, effective December 1, 2001.  The Veteran filed a timely notice of disagreement in February 2003 and perfected his appeal in March 2004.  Subsequently, the RO increased the disability evaluation to 70 percent effective October 1, 2002, by a June 2003 rating decision; and to 100 percent effective April 4, 2011, by a May 2012 rating decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  In addition, a temporary total evaluation was assigned based on hospitalization over 21 days for the period from August 8, 2002 to September 30, 2002.

PTSD is rated as 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school.  Id.  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture closely approximates the criteria for a 100 percent disability rating since December 1, 2001.  In reaching this conclusion, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD.

First, the Board observes that clinicians have assigned GAF scores which varied from 34 to 60.  However, over the course of the appeal, the scores more consistently ranged from 35 to 40, with higher scores ranging from 50 to 60 from December 2005 to March 2006.  The lower scores ranging from 35 to 40 contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or serious impairment in social, occupational, or social functioning, such as no friends, unable to keep a job; or some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.

The other evidence of record demonstrates that the Veteran experienced depression, severe intrusive thoughts, flashbacks, sleep disturbance with nightmares, chronic anxiety and panic attacks, anger outbursts, hypervigilance, hyperarousal, exaggerated startle response, mood swings, avoidance, emotional numbness, loss of interest and motivation, obssessional thinking, and significant social isolation.  Notably, the record demonstrates the Veteran's aggression, some suicidal and homicidal ideation, and history of violent behavior.  On the May 2002 VA examination, the Veteran reported that occasionally he was homicidal and suicidal and that he would have to avoid people and not interact with people.  It was also noted that he had been arrested many times for assault and battery, most recently three months previously.  Further, the intermittent intrusive thoughts and flashbacks were so severe that at times the Veteran did not recognize where he was.

Although, objectively, the Veteran has been fully oriented, maintained fair eye contact, and his thought process and speech have been generally coherent and relevant, the Board finds that the Veteran's PTSD disability picture, as evidenced by his extensive psychiatric treatment records over the appeal period, approximates the level of total occupational and social impairment.  To that effect, the July 2002 private employment assessment report noted that the Veteran was fired from his job on numerous occasions due to his behavior and difficulty getting along with figures of authority, supervisors and coworkers.  Although the records reflects that he had worked for a car manufacturing company previously, the Veteran estimated that he was off approximately 50 percent of his working career.  The Board accords significant probative value to the private psychologist's finding of severe social, personal, and occupational impairment due to the Veteran's symptoms of difficulty with concentration, focusing and completing tasks in a timely fashion, generalized anxiety with four to five panic attacks a week with heart racing and inability to move, short and long term memory loss, flashbacks and intrusive thoughts, withdrawal and isolation, and severe depression.  Notably, the psychologist opined that due to the severe PTSD symptomatology the Veteran was unemployable at any skill or exertional level.  Additionally, the August 2003 VA psychologist specifically noted that "[the Veteran's] PTSD has become so severe and chronic that I do not think he is capable of sustaining gainful employment."

Furthermore, throughout the record, the Veteran has reported significant social avoidance and isolation.  In December 2001, the Veteran stated that he could not handle visiting his own daughter because of the conflict with her in the past.  He has been estranged from his family and had virtually no contact with any friends.  In July 2002, the Veteran related that he felt alienated and different as though he was ostracized.  In March 2003, he reported that he attempted several relationships with women over the past several years, which were marked by conflict, control issues, and aggression.  In this respect, the May 2003 VA psychologist also found that the Veteran was severely impaired by his PTSD symptoms and that he was very socially avoidant and isolative.  In February 2009, the Veteran continued to report that he would like to be in a relationship but found it difficult.

Based on the foregoing, the Board concludes that the evidence of record reflects total social and occupational impairment as a result of the Veteran's PTSD.  As previously noted, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present, and the medical evidence shows that the level of impairment more nearly approximates a 100 percent evaluation. Mauerhan, 16 Vet. App. at 442.  Considering the benefit-of-the doubt rule, the Board finds that the present severity of the disability at issue is more appropriately reflected by a 100 percent evaluation.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411; 38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).

Earlier Effective Date for Entitlement to a TDIU

VA's General Counsel issued VAOGCPREC 6-99 on June 7, 1999, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel subsequently took action in November 2009 to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.

Based on the foregoing, the Board concludes that although an increased evaluation of 100 percent, from December 1, 2001, for service-connected PTSD is granted herein, the Veteran's claim for an effective date prior to August 8, 2002, for the period from December 1, 2001 to August 7, 2002, for entitlement to a TDIU is not rendered moot and properly before the Board.

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  For VA medical facilities, the date of the actual treatment or admission to hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b)(1).  However, for other medical records, the date of receipt by VA is fixed as the date of the claim.  38 C.F.R. § 3.157(b)(3).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A TDIU may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, date entitlement arose; if an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, factually ascertainable; and if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received, date of claim.  Harper, 10 Vet. App. at 126.  

On January 22, 2002, the Veteran submitted a formal claim of entitlement to TDIU, which was granted by a June 2003 rating decision and an effective date of October 1, 2002 was assigned based on VA treatment records documenting a hospitalization from August to September 2002 for severe PTSD symptoms that had not improved despite treatment.  38 C.F.R. § 4.16(a).  Subsequently, in a March 2006 decision, the Board granted an effective date of August 8, 2002 for entitlement to a TDIU.

The Veteran asserts that VA failed to adjudicate informal claims for a TDIU received throughout the 1990s.  The Board finds no merits in this contention.  Service connection for PTSD was granted in January 2001, and this was the Veteran's only service-connected disability at that time.  It was not recognized as a service-connected disability until January 2001.  Since a claim for a TDIU is based on the effects of one or more service-connected disabilities, any TDIU claim filed prior to January 2001 would lack legal merit.  However, the Board must consider whether the evidence includes an informal claim dated since the January 2001 award of service connection for PTSD and whether it is factually ascertainable that the Veteran was unemployable by virtue of his PTSD at any time in the year prior to any valid claim.

Upon review of the evidence of record, the Board finds that although the Veteran filed a claim in January 2002 and contends that earlier, informal claims were filed, the later event in this case is the date entitlement arose, in accordance with the facts.  Specifically, the evidentiary record includes a private employment assessment report dated in July 2002 by Ability Management Associates, received on August 8, 2002, in which the Veteran reported that he last worked in 1986 for a car manufacturing company as an assembler and that he was fired from his job on due to his behavior and difficulty getting along with figures of authority, supervisors and coworkers.  The report noted that based on the Veteran's past work experience, the Veteran did not possess any transferrable skills to lesser exertional work.  The private psychologist opined that the Veteran was unemployable due to his education, training, work experience, and severe PTSD symptomatology.  

The record is replete with documentation of severe PTSD symptomatology and the Veteran reported on the May 2002 VA PTSD examination that he had not been working for the previous ten years and had been found totally disabled by the SSA.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (stating that fact that SSA has ruled that a veteran is disabled, under SSA law, does not establish that veteran is permanently and totally disabled for purposes according to VA laws and regulations); see also Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the July 2002 opinion that was received by VA in August 2002 is the earliest dated competent evidence that adequately addresses the criteria for a TDIU, thereby establishing by objective evidence that entitlement to a TDIU arose on the date of receipt, August 8, 2002.  38 C.F.R. § 3.157.  As the effective date in this case is the later event between the date of receipt of claim and the date entitlement arose, the Board's consideration of any claim dated earlier than the presently identified January 2002 claim is immaterial.

The Board concludes that the criteria for a TDIU were met upon receipt of a private employment assessment report on August 8, 2002, and it is factually ascertainable that on that date, and no earlier, the Veteran was unemployable by virtue of his service-connected PTSD.  38 C.F.R. § 4.16(a).  As it is not factually ascertainable that the Veteran's service connected PTSD prevented him from obtaining and retaining substantially gainful employment within the one-year period preceding the Veteran's January 22, 2002 claim, the exception provided for in the 38 C.F.R. § 3.400(o)(2) does not apply in this case.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  As such, the proper effective date for the grant of TDIU is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, an effective date prior to August 8, 2002 is not warranted for entitlement to a TDIU.



ORDER

An increased evaluation of 100 percent, from December 1, 2001, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date prior to August 8, 2002 for entitlement to a TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


